Exhibit 10.2
STOCK PLEDGE AGREEMENT
This Stock Pledge Agreement (“Agreement”) dated November _____, 2009 is made and
entered into by and between HealthSport, Inc., a Delaware corporation (“Secured
Party”) and Supplemental Manufacturing & Ingredients, LLC, an Arizona limited
liability company (“Debtor”), with respect to the following facts:
A. This Agreement is being entered into in connection with that certain Stock
Purchase Agreement of even date herewith (the “Stock Purchase Agreement”) by and
between Debtor and Secured Party, pursuant to which Debtor is purchasing from
Secured Party shares of Secured Party’s authorized but unissued common stock.
B. In connection with the Stock Purchase Agreement, Debtor has issued a
Promissory Note of even date herewith (the “Note”) as partial payment for the
shares of common stock being purchased under the Stock Purchase Agreement.
C. The parties are entering into this Agreement to secure Debtors obligations
under the Note, and the Stock Purchase Agreement, all on the terms and
conditions contained herein.
NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, and intending to be legally bound, the parties agree as follows:
Section 1. Pledge of Shares; Escrow. Debtor hereby grants Secured Party a
security interest in Fifty Three Million, Three Hundred Thirty Three Thousand,
Three Hundred and Thirty Four (53,333,334) of its shares of Common Stock of
Secured Party (the “Shares”), together with any and any securities distributed
on account of the Shares such as stock dividends or securities arising from
stock splits, reorganizations or recapitalizations and all dividends,
distributions, redemption payments, liquidation payments, with respect thereto
(the “Collateral”). Debtor is concurrently delivering certificates representing
the Shares to _____ (the “Escrow Agent”), along with duly executed stock powers
in blank and written resignation letters by Debtor’s representatives to Secured
Party’s board of directors (the “Escrowed Resignations”), to be held in escrow
pursuant to the terms and conditions of this Agreement and that certain escrow
agreement dated the date hereof among Debtor, Secured Party and the Escrow Agent
(the “Escrow Agreement”).
Section 2. Obligation Secured. The Collateral shall secure payment of the
indebtedness and the full and faithful performance of Debtor’s obligations under
the Note (the “Secured Obligations”).
Section 3. Release of Shares from the Pledge. The security interest and pledge
created by this Agreement shall continue in effect so long as any Secured
Obligation is owed to Secured Party. The Shares shall be released from the
pledge, and certificates representing the amount of the released Shares shall be
delivered from the Escrow Agent to the Debtor, free and clear of any liens or
encumbrances imposed by this Agreement, as follows:

  a)  
3,333,333 shares upon payment of the $500,000 payment under the Note due on
November 15, 2009;

  b)  
2,666,667 shares upon payment of the $400,000 payment under the Note due on
December 31, 2010;

  c)  
11,000,000 shares upon payment of the $1,650,000 payment under the Note due on
February 28, 2010;

 

 



--------------------------------------------------------------------------------



 



  d)  
16,666,667 shares upon payment of the $2,500,000 payment under the Note due on
April 30, 2010; and

  e)  
19,666,667 shares on payment of all remaining amounts due under the Note, at
which point the Escrowed Resignations shall be released from the escrow and
delivered to Debtor.

Section 4. Representations, Warranties and Agreements. Debtor represents,
warrants and agrees that:

  a)  
Debtor is the owner of the Shares free and clear of all liens, encumbrances,
security interests, restrictions on transfer and other restrictions, except this
security interest;

  b)  
Debtor will keep the Shares free and clear of all liens, encumbrances, security
interests and restrictions, except this security interest, will defend the
Shares against all claims and demands of anyone other than Secured Party, and
will not sell or otherwise dispose of the Shares or any interest therein;

  c)  
Debtor will pay, when due, all taxes and other governmental charges levied or
assessed upon or against any Shares; and

  d)  
Upon possession of the Collateral, control of the Collateral or the filing of
appropriate financing statements describing the Collateral which names Secured
Party as secured party and Debtor as debtor, Secured Party will have a perfected
security interest in the Collateral to secure the Secured Obligations.

Section 5. Events of Default. The occurrence of any of the following events
shall constitute an “Event of Default” under the terms of this Agreement:

  e)  
Default by Debtor in the payment when due of any amount due under the Note, any
installment thereto, or any interest thereon, whether at maturity, by
acceleration, or otherwise, after any notice or cure period required under the
Note;

  f)  
Debtor purports to transfer any pledged Shares without the express approval of
Secured Party; and

  g)  
Secured Party, ceases to have a first-priority perfected security interest in
the Collateral.

Section 6. Remedies upon Event of Default. Upon the occurrence of an Event of
Default and at any time while an Event of Default is continuing thereafter,
Secured Party will send a copy of the notice of an Event of Default to the
Escrow Agent (a “Default Notice”). Upon receipt of the Default Notice the Escrow
Agent shall within three calendar days deliver to the Secured Party any Shares,
stock powers or other Collateral in Escrow Agent’s possession, as well as the
Escrowed Resignations. Thereafter, Secured Party may:

  h)  
exercise and enforce with respect to the Shares that remain subject to the
pledge of this Agreement any or all rights and remedies available upon default
to a secured party under the California Uniform Commercial Code (the “UCC”);

  i)  
offer and sell the Shares that remain subject to the pledge of this Agreement
privately to purchasers who will agree to take the Shares for investment and not
with a view to distribution and who will agree to the imposition of restrictive
legends on the certificates representing the Shares, and the right to arrange
for a sale which would otherwise qualify as exempt from registration under the
Securities Act of 1933; or

 

-2-



--------------------------------------------------------------------------------



 



  j)  
redeem all or any portion of the Shares that remain subject to the pledge of
this Agreement at a price per share equal to the original purchase price per
Share under the Stock Purchase Agreement.

If notice to Debtor of any intended disposition of the Shares or any other
intended action is required by law in a particular instance, such notice shall
be deemed commercially reasonable if given at least thirty (30) calendar days
prior to the date of intended disposition or other action. Any disposition of
the Shares in the manner provided in this Section shall be deemed commercially
reasonable. All rights and remedies of Secured Party shall be cumulative and may
be exercised singularly or concurrently, at Secured Party’s option, and the
exercise or enforcement of any one such right or remedy shall neither be a
condition to nor bar the exercise or enforcement of any other. Nothing in this
Agreement shall abridge Secured Party’s right to exercise or enforce any or all
rights or remedies available to Secured party by law or agreement against the
Shares.
Section 7. Further Assurances. Debtor agrees that at any time, and from time to
time, at its own expense Debtor will promptly execute, deliver and file (or
authorize Secured Party to file) or record all further financing statements,
instruments and documents, and will take all further actions that may be
necessary or desirable, or that Secured Party reasonably may request, in order
to perfect and protect any pledge or security interest granted hereby or to
enable Secured Party to exercise and enforce its rights and remedies hereunder
with respect to any Collateral.
Section 8. Irrevocable Voting Proxy. Debtor hereby grants Secured Party the
proxy and right to vote any of the Shares for all purposes at any special,
regular or other meeting of the shareholders or in connection with any action
taken by written consent. Secured Party shall exercise its right to vote any
Shares that remain subject to the pledge and this Agreement by a vote of its
Board of Directors, and shall authorize an officer to execute and deliver any
ballot or cast any vote or consent. The proxy granted by this Agreement shall be
irrevocable and continue with respect to any Shares so long as they remain
subject to the pledge and this Agreement and held by the Escrow Agent.
Section 9. Continuing Effect. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
Debtor for liquidation or reorganization, should Debtor become insolvent or make
an assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of Debtor’s assets, and shall continue
to be effective or be reinstated, as the case may be, if at any time payment and
performance of the Secured Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by Debtor as a “voidable preference,” “fraudulent conveyance” or
otherwise (and whether by litigation, settlement, demand or otherwise), all as
though such payment or performance had not been made. In the event that any
payment or any part thereof is rescinded, reduced, restored or returned, the
Secured Obligations shall be reinstated and deemed reduced only by such amount
paid and not so rescinded, reduced, restored or returned.
Section 10. Duty of Care. Secured Party’s duty of care with respect to the
Shares in its possession (as imposed by law) shall be deemed fulfilled if
Secured Party exercises reasonable care in physically safekeeping the Shares or
exercises reasonable care in the selection of the bailee or other third person
as custodian of the Shares, and Secured Party need not otherwise preserve,
protect, insure or care for the Shares. Secured Party is not obligated to
preserve any rights Debtor may have against prior parties, to realize on the
Shares at all or in any particular manner or order, or to apply any cash
proceeds of the Shares in any particular order of application.

 

-3-



--------------------------------------------------------------------------------



 



Section 11. Limited Recourse Indebtedness. Notwithstanding any other provision
of this Agreement, any related agreement or document or any applicable law or
provision of the UCC, Secured Party (and its successors and assigns) by
acceptance of this Agreement agrees that (i) no action based on an Event of
Default under this Agreement other than a foreclosure action under this
Agreement shall be brought against Debtor, its principals, members, officers,
managers, employees, agents or other affiliates (collectively, the “Nonrecourse
Parties”), (ii) in any action to foreclose the Security Interest, the
Nonrecourse Parties shall not be liable for any deficiency between the amount
due and payable under the Secured Obligations and the proceeds of any
foreclosure sale, and (iii) no deficiency or other money judgment (other than a
foreclosure judgment) will be sought against one or more Nonrecourse Parties
based on an Event of Default under this Agreement. Further, except as expressly
stated herein, nothing contained in this Section shall be deemed to release or
impair any part of the Secured Obligations or the Security Interest or to limit
or otherwise prejudice in any manner the rights of Secured Party to foreclose
the Security Interest under this Agreement or to enforce any rights or remedies
provided under the Secured Obligations or this Agreement.
Section 12. Miscellaneous.

  k)  
Entire Agreement. This Agreement, the Note, the Stock Purchase Agreement, and
the Escrow Agreement contain the entire agreement between the parties relating
to the subject matter herein and therein and supersede all previous oral
statements and other writings with respect thereto.

  l)  
Amendment. This Agreement may not be modified or amended without the prior
consent of the parties hereto.

  m)  
Waiver. No failure or delay on the part of either party in exercising any right
hereunder shall operate as a waiver; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other rights. No waiver of any such right or amendment hereof shall be
effective unless given in writing. No waiver of any such right shall be deemed a
waiver of any other right hereunder.

  n)  
Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

  o)  
Severability. If any provision hereof shall be held to be void, illegal or
unenforceable it shall be deemed severable from the remaining provisions hereof
which shall remain in full force and effect.

  p)  
Notices. Any notice to be given hereunder shall be given (except as otherwise
expressly set forth herein) by registered prepaid mail, air courier service or
by fax or may be delivered by hand and shall be deemed to have been received, if
given by registered prepaid mail, seven days after posting; if given by fax, on
receipt of the fax confirmation; and if delivered by hand or by air courier, at
the time of such delivery, by the parties at the following addresses:

         
 
  Debtor:   SMI Manufacturing
 
      2401 West 1st Street,
 
      Tempe, AZ
 
      Attention: Kevin Taheri
 
       
 
  Secured Party:   HealthSport, Inc.
 
      6429 Independence Avenue
 
      Woodland Hills, CA 91367
 
      Attention: Chief Financial Officer
 
      Fax: (818) 593-4808

 

-4-



--------------------------------------------------------------------------------



 



  q)  
Survival. All representations and warranties contained in this Agreement shall
survive the execution, delivery and performance of this Agreement.

  r)  
Governing Law; Jurisdiction.

THIS AGREEMENT AND THE OBLIGATIONS OF THE PARTIES HEREUNDER WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA, WITHOUT
REGARD TO ANY CONFLICTS OF LAWS PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE
THE APPLICATION OF THE LAW OF ANY OTHER JURISDICTION.
Each party hereto knowingly and voluntarily waives any and all rights it may
have to a trial by jury with respect to any litigation based on, or arising out
of, under, or in connection with, this Agreement. Each party is hereby
authorized to submit, as conclusive evidence of such waiver of jury trial, this
Agreement to a court that has jurisdiction over the subject matter of such
litigation and the parties to this Agreement.

  s)  
Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Debtor and Secured Party have caused this Agreement to
be executed effective as of the date and year first above written.

            SUPPLEMENTAL MANUFACTURING AND INGREDIENTS, LLC.
      By:           Name:   Kevin Taheri        Title:   Chief Executive
Officer        HEALTHSPORT, INC.
      By:           Name:   M.E. “Hank” Durschlag        Title:   Chief
Executive Officer   

[SIGNATURE PAGE TO STOCK PLEDGE AGREEMENT]

 

-6-